Citation Nr: 0335915	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
minimal degenerative changes, left acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty for training in the United 
States Army National Guard from February 1993 to June 1993, 
and from July 12 to July 16, 1997 with additional periods of 
active duty for training and inactive duty for training.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).

The veteran submitted additional claims which have not been 
acted upon by the RO.  In November 2002, the veteran 
submitted claims for increased ratings for service-connected 
neck and left knee disabilities and a claim of service 
connection for a left hip disability.  In January 2003, the 
veteran appeared to reiterate the claims for increased rating 
for the neck disability and service connection for a left hip 
disability and submitted new claims of service connection for 
a spine disability and a right hip disability as secondary to 
the service-connected left knee disability.  These claims 
have not been developed for appellate review and are 
therefore referred to the RO for appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his service-connected left shoulder 
disability is more severe than currently evaluated.  At the 
June 2003 videoconference hearing before the Board, the 
veteran testified that his left shoulder disability had 
become more disabling.  He referred to recent treatment from 
private physicians and submitted pertinent records directly 
to the Board in June 2003.  

Although the veteran was afforded a VA examination in April 
2001, the Board finds that examination inadequate for rating 
purposes.  In this respect, any examination of a 
musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Additionally, any examination for rating purposes 
must express, in terms of degrees, additional range-of-motion 
loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups. 

The veteran testified in June 2003, that he experienced 
constant shoulder pain, including pain on use and fatigue.  
The VA examination, however, does not include a quantifiable 
explanation as to how those symptoms affect the veteran, such 
as in terms of additional range-of-motion loss beyond that 
clinically found.  

The Board also finds that the RO should give the veteran 
another opportunity to present additional information and/or 
evidence in support of his claim.  In a March 2001 letter, 
the RO notified the veteran of the duties to notify and 
assist imposed by the Veterans Claims Assistance Act of 2000 
(VCAA), in connection with his initial claim of service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  In that letter, the RO requested that the veteran 
provide information and, if necessary, authorization, to 
permit it to obtain pertinent outstanding records, or that 
the veteran provide the evidence, himself.  The RO's letter 
indicated that the veteran had 60 days within which to submit 
additional evidence.  

The Board notes, however, that in a recent decision, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (the implementing 
regulation) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Additionally, the 
VCAA letter notified the veteran of evidence that would be 
pertinent to his claim for entitlement to service connection.  
The veteran has not been notified of evidence pertinent to a 
claim for entitlement to a rating in excess of that currently 
assigned.  Therefore, since this case is being remanded for 
the additional development described above, the Board finds 
that the RO must take this opportunity to inform the veteran 
that a full year is allowed to submit the additional 
information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of the veteran's left 
shoulder disability.  The veteran's VA 
claims file, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the left 
shoulder.  The examiner should state 
whether there are any findings of 
malunion, nonunion, ankylosis, loss of 
range of motion, or recurrent 
dislocations.  If there is dislocation, 
the frequency of the episodes should be 
noted, and it should be noted whether 
there is guarding of all arm movements or 
guarding of movement only at shoulder 
level. 

The examination report must cover any 
weakened movement, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion of the left 
shoulder.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.

The examiner should provide the complete 
rationale for all conclusions reached.  
The examination report should be typed 
and associated with the claims file.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure that all action has been 
accomplished to the extent possible, in 
compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
compensable initial rating for 
degenerative changes, left 
acromioclavicular joint, in light of all 
pertinent evidence and all pertinent 
legal authority.  The RO must also 
document its consideration of whether 
"staged rating."  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

7.  If the claim for a higher initial 
rating for service-connected degenerative 
changes, left acromioclavicular joint is 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration, in accordance 
with the time limitation set forth under 
38 U.S.C.A. § 5103.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


